ORDER
PER CURIAM.
Appellant, Sumner L. Harris, (“appellant”), appeals the judgment of the Circuit Court of Cape Girardeau County convicting him of possession of marijuana with intent to distribute, section 195.211, RSMo 2000. Appellant was sentenced as a prior and persistent offender to seven years imprisonment in the Missouri Department of Corrections. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).